Citation Nr: 0218551	
Decision Date: 12/20/02    Archive Date: 12/24/02

DOCKET NO.  01-09 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Portland, Oregon


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	Oregon Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

L. M. Davis, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1969 to 
August 1971.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2000 rating decision of the 
Portland, Oregon, Department of Veterans Affairs (VA) 
Regional Office (RO).   


FINDINGS OF FACT

1.  Service connection for post-traumatic stress disorder 
was denied by the RO in May 1994.  The veteran did not 
appeal that decision.  The issue was addressed in an 
October 1995 determination.  The veteran did not file a 
substantive appeal after the Statement of the Case.

2.  Since the last decision, the veteran has not submitted 
evidence which is so significant that it must be 
considered in order to fairly decide the merits of the 
claim for service connection for post-traumatic stress 
disorder.


CONCLUSIONS OF LAW

1.  The May 1994 rating decision denying service 
connection for post-traumatic stress disorder is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302, 
20.1103 (2002).

2.  The October 1995 determination addressing post-
traumatic stress disorder is final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 20.302, 20.1103 (2002).

3.  The evidence submitted to reopen the claim for service 
connection for post-traumatic stress disorder is not new 
and material, and thus the claim is not reopened. 
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA 
benefits.  

This change in the law is applicable to all claims filed 
on or after the date of enactment of the VCAA or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West Supp. 2002); see Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991); cf. Dyment v. Principi, 287 F.3d. 
1377 (Fed. Cir. 2002) (holding that only section four of 
the VCAA, amending 38 U.S.C. § 5107, was intended to have 
retroactive effect).  The VCAA provided that nothing in 
amended section 5103A, pertaining to the duty to assist 
claimants, shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new 
and material evidence is presented or secured.  
38 U.S.C.A. § 5103A(f) (West Supp. 2002)

The final rule implementing the VCAA was published on 
August 29, 2001, 66 Fed. Reg. 45,620, et seq. (Aug. 29, 
2001), and is codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002).  These regulations, likewise, 
apply to any claim for benefits received by VA on or after 
November 9, 2000, as well as to any claim filed before 
that date but not decided by the VA as of that date, with 
the exception of the amendments to 38 C.F.R. § 3.156(a) 
relating to the definition of new and material evidence 
and to 38 C.F.R. § 3.159 pertaining to VA assistance in 
the case of claims to reopen previously denied final 
claims (the second sentence of § 3.159(c) and 
§ 3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 
2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

First, VA has a duty to notify the veteran of the evidence 
and information necessary to substantiate his claim.  
38 U.S.C.A. § 5103(a) (West Supp. 2002); 38 C.F.R. 
§ 3.159(b) (2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).   In an April 2000 development letter the 
RO explained that new and material evidence corroborating 
specific events in service was necessary to reopen the 
claim.  A development letter accompanying the June 2000 
rating decision specifically stated that the claim was 
denied because the evidence submitted was not material to 
the claim.  The letter explained that material evidence 
means evidence that applies to the specific issue being 
claimed.  The September 2001 statement of the case 
provided the veteran with the text of 38 C.F.R. § 3.156, 
which defines new and material evidence.

In addition to indicating the need for new and material 
evidence, the RO also notified the veteran of the specific 
evidence necessary to substantiate his claim for service 
connection for post-traumatic stress disorder.  The rating 
further specified that the veteran's report of the 
incident must be supported by service or civilian 
documentation of the incident or other evidence that would 
lead to the reasonable conclusion that the incident 
occurred.

Second, VA has a duty to inform the veteran of which 
information and evidence he was to provide to VA and which 
information and evidence VA would attempt to obtain on his 
behalf.  A July 1993 development letter, sent to the 
veteran in response to his original claim for service 
connection for post-traumatic stress disorder, informed 
the veteran that the VA had requested the service 
department to send his service medical records, but they 
had not yet been received.  It added that if the veteran 
had originals or copies of those records, to send them to 
the adjudicating officer.  The letter also requested from 
the veteran any certified statements from doctors or lay 
people who had a personal knowledge of his disability 
during service.  In addition, in an April 2000 development 
letter, the RO stated that it had received new medical 
records for the veteran, dated from September 1999 to 
March 2000, and that if there was any additional evidence 
the veteran wished the RO to consider during the review of 
his post-traumatic stress disorder claim to please send it 
to the RO.  

Further, the September 2001 statement of the case provided 
the veteran with 38 U.S.C.A. § 5103A, which states that 
the VA shall make reasonable efforts to obtain relevant 
records (including private records) that the claimant 
adequately identifies to the VA and authorizes the VA to 
obtain.  Specifically, the VA shall attempt to obtain the 
veteran's service medical records, records of relevant 
medical treatment or examination at Department health-care 
facilities or at the expense of the Department, if the 
claimant furnishes information sufficient to locate those 
records, and any other relevant records held by any 
Federal department or agency that the claimant adequately 
identifies and authorizes the VA to obtain.  38 U.S.C.A. 
§ 5103A(c).

Third, VA must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate 
the claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim. 38 U.S.C.A. § 5103A(a) (West 
Supp. 2002); 38 C.F.R. § 3.159(c), (d) (2002).  Here, the 
RO requested and obtained the veteran's available records 
from the Salem Vet Center in July 1993 and the RO 
requested and obtained a hospital summary and out-patient 
treatment report from the VA Medical Center in Portland, 
Oregon in February 1994.  The RO also obtained a Social 
Industrial Survey from March 1994, a VA examination 
conducted in March 1994, and VA outpatient treatment 
reports from September 1999 to May 2000 from the Portland 
VA Medical Center.  The veteran has not referenced any 
unobtained evidence that might aid his claim.

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met.


II. Pertinent law and regulations

Under 38 U.S.C.A. § 7105(d)(3) (West 1991), a rating 
decision becomes final if a substantive appeal is not 
filed within the prescribed period.  The claimant is 
afforded a period of sixty days from the date the 
statement of the case is mailed to file the formal appeal.  
38 U.S.C.A. § 7105(d)(3), 38 C.F.R. § 20.302(b) (2002).  
The agency of original jurisdiction may close the case for 
failure to respond after receipt of the statement of the 
case. 38 U.S.C.A. § 7105(d)(3).

VA shall reopen the claim and review the former 
disposition of the claim if new and material evidence is 
presented or secured with respect to a claim that has been 
previously disallowed.  38 U.S.C.A. § 5108.  New and 
material evidence means evidence which was not previously 
submitted to agency decisionmakers which bears "directly 
and substantially" upon the specific matter under 
consideration.  38 C.F.R. § 3.156(a) (2001).  Such 
evidence must be neither cumulative nor redundant, and, by 
itself or in connection with evidence previously 
assembled, "so significant that it must be considered in 
order to fairly decide the merits of the claim."  Id.  The 
Board notes that the legal standard of what constitutes 
"new and material" evidence was recently amended.  This 
amendment is inapplicable in the instant case as the 
amendment applies prospectively to claims filed on or 
after August 29, 2001.  66 Fed. Reg. 45,620, 45,630 
(August 29, 2001) (codified at 38 C.F.R. § 3.156(a) 
(2002)).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991).  Service 
connection may be granted for any disease diagnosed after 
service when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2002).

The three elements required to show service connection for 
post-traumatic stress disorder are: (1) medical evidence 
diagnosing post-traumatic stress disorder, (2) medical 
evidence establishing a link between current symptoms and 
an in-service stressor, and (3) credible supporting 
evidence that the claimed in-service stressor occurred.  
38 C.F.R. § 3.304(f) (2002).

With respect to the third element, "[i]f the claimed 
stressor is not combat related, a veteran's lay testimony 
regarding in-service stressors is insufficient to 
establish the occurrence of the stressor and must be 
corroborated by 'credible supporting evidence.'"  Cohen, 
10 Vet. App. at 142 (citing Moreau v. Brown, 9 Vet. App. 
389, 395 (1996); Doran v. Brown, 6 Vet. App. 283 (1994)).  
The record must contain evidence which corroborates his 
testimony as to the occurrence of the claimed stressor.  
The Court has held that "credible supporting evidence" 
means that the veteran's testimony, by itself, cannot, as 
a matter of law, establish the occurrence of a non-combat 
stressor; nor can credible supporting evidence of the 
actual occurrence of an in-service stressor consist solely 
of after-the-fact medical nexus evidence.  See Cohen, 
supra.

VA will not deny a post-traumatic stress disorder claim 
that is based on in-service personal assault without first 
advising the claimant that evidence from sources other 
than the veteran's service records or evidence of behavior 
changes may constitute credible supporting evidence of the 
stressor and allowing him or her the opportunity to 
furnish this type of evidence or advise VA of potential 
sources of such evidence.  38 C.F.R. § 3.304(f)(3) (2002).

III.  Factual Background & Analysis

At the time of the May 1994 rating decision, the evidence 
of record consisted of the veteran's service medical 
records, his DD214, his application for compensation, and 
a VA examination report.  A description of that evidence 
follows.

The veteran's DD214 shows that his occupational specialty 
was that of motor vehicle operator.  The DD214 does not 
show that the veteran received any awards that would 
indicate that he engaged in combat.  In his Veteran's 
Application for Compensation and Pension, Form 21-526, 
dated April 1993, the veteran stated that he had post-
traumatic stress disorder due to his experiences as a 
Marine in Vietnam.  A VA examination in March 1994 
diagnosed the veteran with post-traumatic stress disorder 
"in spite of the fact that [the veteran] cannot remember 
or talk about any of the experiences in Vietnam."  Neither 
the examiner nor the veteran identified any stressors that 
were experienced by the veteran.  

The May 1994 rating decision denied service connection for 
post-traumatic stress disorder based on the lack of 
evidence of specific stressors.  The veteran did not file 
a notice of disagreement within one year of notification 
and that decision became final.  In March 1995, he filed a 
claim for service connection for post-traumatic stress 
disorder.  In October 1995 he was informed of the prior 
denial, and that he should submit evidence.  In October 
1996, he filed a notice of disagreement.  A statement of 
the case was mailed to him on October 22, 1996.  The 
veteran did not file a substantive appeal, and thus the 
decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. 
§§ 20.302, 20.1103.

In his current Veteran's Application for Compensation and 
Pension, Form 21-526, dated December 1999, the veteran 
stated that he was treated for post-traumatic stress 
disorder from August 1969 to August 20, 1971, and that he 
was treated at "Camp Pendleton Base."  With this current 
application the veteran submitted a lay statement from a 
friend and a post-traumatic stress disorder questionnaire.  
In the questionnaire, the veteran stated that his in-
service stressor was a traumatic experience in boot camp.  
In addition to the evidence provided by the veteran, the 
RO obtained outpatient treatment reports from the Portland 
VA Medical Center from September 1999 to May 2000.

A June 2000 rating decision denied service connection for 
post-traumatic stress disorder based on a lack of new and 
material evidence corroborating the veteran's account of 
his inservice stressor. 

In this claim to reopen the veteran has offered a new 
theory of entitlement, which he discussed in a 
questionnaire entitled "Information in Support of Claim 
for Service Connection for Post-Traumatic Stress Disorder 
(PTSD)," dated May 2000.  In this questionnaire, the 
veteran stated that the traumatic events (stressors) that 
became the matrix for his post-traumatic stress disorder 
were all the events that happened over the course of 
Marine Corps boot camp which he was in for six months.  He 
stated that he was in the boot camp, correctional custody 
platoon, from August 1969 to February 1970, at the Marine 
Corps Recruit Depot, San Diego, California.  The veteran 
further stated, in a Statement in Support of Claim, Form 
21-4138, dated June 2000, that during his "long time" in 
boot camp he was "continually beaten, humiliated and made 
an example of."  He stated that he had to dig his own 
grave in the sand up to his neck, get in, and then 
everyone would spit on him or throw sand in his face.  He 
added that in the correctional custody Platoon he was 
constantly beaten with nightsticks until considerable 
blood was drawn, and that he was covered in blood from his 
head injuries.  He concluded in his statement that this 
continued off and on for six months and that he felt more 
like a prisoner-of-war than a Marine, "subjected to every 
dehumanizing torture and humiliation they could contrive." 

As noted above, the veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor.  38 U.S.C.A. § 1154(b), 38 C.F.R. 
§ 3.304(d), (f).  All of the evidence of the veteran's 
experiences in boot camp came from the veteran himself.  
Therefore, this evidence is not new and material.  Nor 
does the record show any new and material evidence that 
corroborates the veteran's experience in boot camp.  VA 
medical records from September 1999 to May 2000 show 
treatment for post-traumatic stress disorder but do not 
mention the veteran's newly claimed stressors, namely, his 
experience in boot camp.  The veteran was already 
diagnosed with post-traumatic stress disorder in March 
1994, which was acknowledged in the May 1994 rating 
decision.  Therefore, medical evidence that the veteran 
was diagnosed with post-traumatic stress disorder is not 
new and material and is not sufficient to reopen the 
claim.  It is merely cumulative.  In other words, at the 
time of the prior decision, there was evidence of post-
traumatic stress disorder, but lack of credible evidence 
of a stressor.  The Board notes that at the time of the 
prior denial, there was a nonspecific stressor related to 
Vietnam and a diagnosis of post-traumatic stress disorder 
related to his Vietnam stressor.  Currently the veteran 
has changed his claimed stressor to an incident unrelated 
to Vietnam.  However, there is no competent evidence 
relating post-traumatic stress disorder to his changed 
stressor.  The veteran's own assertions are not competent 
and do not provide a basis to reopen the claim.  See Moray 
v. Brown, 5 Vet. App. 221, 214 (1993).

The record also includes a statement from the veteran's 
wife, dated May 2000.  The wife noted the veteran's 
behavior at home, including his anger at her and the 
children, his nightmares that have become worse "over the 
years," his negative attitude, and his abuse of alcohol.  
However, this statement does not contain any reference to 
the veteran's experiences in boot camp and thus is not new 
and material to reopen the veteran's claim.  That is, it 
does not corroborate the veteran's claimed in-service 
stressor, his experience in boot camp.

As noted above, evidence from fellow service members may 
be relevant if it gives evidence of behavior changes 
following the claimed assault.  38 C.F.R. § 3.305(f)(3) 
(2002).  Evidence of behavior changes includes episodes of 
depression or unexplained social behavior changes.  A 
statement from a friend of the veteran, dated December 
1999, indicated that the friend felt bad because he was 
responsible for talking the veteran into joining the 
Marine Corps.  The friend stated that he wrote to the 
veteran while the veteran was in boot camp and that the 
letters the veteran sent back were "really upsetting."  
The friend further stated that the veteran was having a 
hard time adjusting to boot camp, that the veteran was 
overweight, and that "they were giving him a real hard 
time."  The friend added that the veteran was on the brink 
of giving up because he had to stay in boot camp twice as 
long as everyone else.  When the friend saw the veteran a 
year later, the friend stated that "he was not the same 
person, he was no longer the easy going happy person I had 
known before."  He further stated that the veteran made 
reference to boot camp on everything they did and that the 
veteran made his kids do push-ups.  The friend's statement 
concluded "this boot camp experience has change[d] my 
friend for the worst and he ha[s] never been the same 
since."

However, this lay statement does not bear directly and 
substantially upon the specific matter under 
consideration.  The statement does not discuss the 
veteran's claimed in-service stressor.  There is no 
mention of specific events, traumatic in nature, which can 
be verified or confirmed.  Therefore this evidence is not 
new and material to the veteran's claim to reopen.

As stated above, the existence of a diagnosis for post-
traumatic stress disorder due to Vietnam had previously 
been established.  Evidence of a previously established 
diagnosis is cumulative.  The evidence submitted with this 
claim to reopen does not reflect a diagnosis of post-
traumatic stress disorder due to his boot camp experience.  
The Board does recognize that the provisions of 38 C.F.R. 
§ 3.304(f) were revised after the last final decision.  
However, in the absence of evidence of PTSD due to his 
newly claimed stressor, there is no basis to review the 
claim on the basis of a new claim theory.  As such, his 
revised theory of entitlement is not a new claim, nor is 
there an intervening change in law or regulation creating 
a new entitlement.  Vaughn v. Gober, 14 Vet. App, 92 
(2000).


ORDER

The petition to reopen claim for service connection for 
post-traumatic stress disorder is denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

